The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 7-9, 12, 13 and 15 are pending in the Claim Set filed 7/30/2021.
Herein, claims 1-3, 5, 7-9, 12, 13 and 15 are for examination.

Withdrawn Rejections
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claim amendments.

Maintained Rejections
(reformulated)

Claim Rejections - Improper Markush Group

The nonstatutory Markush grouping rejection is based on a judicially approved "improper Markush grouping" doctrine. A Markush claim contains an "improper Markush grouping" if: (1) The species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the Specification or known in the art to be functionally equivalent. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate. See 

The rejection of claims 1-3, 5, 7-9, 12, 13 and 15 under improper Markush grouping as the claims contain an improper grouping of alternatively useable species is maintained.
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The claims define a Markush grouping of lipid compounds through the use of the generic structural formula (1), wherein the variable grouping -(Ya-R2a)na-X-R1a-S-S-R1b-Xb-(R2b-Yb)nb- defines a common disulfide structural moiety linking together the R3a and R3b, wherein R3a and R3b are a sterol residue, a liposoluble vitamin residue or an aliphatic hydrocarbon group having 12-23 carbon atoms (See formula (1) in claim 1 in the Claim Set filed 4/04/2018). Notably, the disulfide linking group is common to all the claimed varied structures defined by the Markush claim, however, it is not a substantial structural feature from which a common utility flows. As represented in formula (1) the disulfide linking group provides a spacer for linking the substantial structural features of the R3a and R3b 
For instance, ‘sterol residue’ is defined as a residue derived from sterol or a sterol derivative, excluding a reactive functional group (e.g., hydroxyl group) involved in the binding with Ya or Yb, and a sterol derivative is, for example, sterol hemiester obtained by reacting a hydroxyl group of sterol with one of the carboxylic acids of dicarboxylic acid, where examples of the sterol include cholesterol, cholestanol, stigmasterol, β-sitosterol, lanosterol, ergosterol and the like. Examples of the dicarboxylic acid include malonic acid, succinic acid, glutaric acid, adipic acid and the like. Instant claims recite the sterol residue is a residue derived from cholesterol, cholestanol, stigmasterol, B-sitosterol, lanosterol, ergosterol, cholesterol hemisuccinate, or cholesterol hemiglutarate.
For instance, a ‘liposoluble vitamin residue’ is a residue derived from a liposoluble vitamin or a liposoluble vitamin derivative, excluding a reactive functional group (e.g., hydroxyl group) involved in the binding with Ya or Yb, where the liposoluble vitamin derivative is, for example, a liposoluble 5 group of liposoluble vitamin whose reactive functional group is the hydroxyl group with one of the carboxylic acids of dicarboxylic acid, where examples of the liposoluble vitamin include retinoic acid, retinol, retinal, 10 ergosterol, 7-dehydrocholesterol, calciferol, cholecalciferol, dihydroergocalciferol, dihydrotachysterol, tocopherol, tocotrienol and the like. The liposoluble vitamin is preferably retinoic acid or tocopherol and examples of the dicarboxylic acid include malonic acid, succinic acid, glutaric acid, adipic acid and the like. Instant claims recite the liposoluble vitamin residue is a residue derived from retinoic acid, retinal, retinal, ergosterol, 7-dehydrocholesterol, calciferol, cholecalciferol, dihydroergocalciferol, dihydrotachysterol, tocopherol, tocotrienol, tocopherol hemisuccinate, or tocopherol hemiglutarate.
Accordingly, the utility of the claimed “cationic lipid” molecules flows from the R3a and R3b structural features, however, these three different (distinct) types of moieties: a sterol residue, a liposoluble vitamin residue or an aliphatic hydrocarbon group having 12-23 carbon atoms, as instantly claimed, do not share a substantial structural feature. Therefore, the compounds represented by formula (1) in claim 1 do not belong to the same art-recognized structural class and 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. The Examiner would consider a claim proper, which clearly defines and limits the R3a and R3b Markush structural moieties and sets forth a scope of compounds which share a common utility and are structurally consistent with the examples of the Specification, such that a common utility would reasonably be expected for all the members of the Markush of formula (1), as claimed in the Claim Set filed 7/30/2021. The dependent claims 2-17 do not resolve the issues with independent claim 1 as described above, thus, these claims are deemed to represent an improper Markush grouping for the same reasons.

Response to Arguments
Applicants argue that each of the pending claims requires that R3a and R3b are each independently a
sterol residue, a liposoluble vitamin residue, or an aliphatic hydrocarbon group having 12-23 carbon atoms, where: the sterol residue is a residue derived from cholesterol, cholestanol, stigmasterol, β-sitosterol, lanosterol, ergosterol, cholesterol hemisuccinate, or cholesterol hemiglutarate; and, the liposoluble vitamin residue is a residue derived from retinoic acid, retinal, retinal, ergosterol, 7-dehydrocholesterol, calciferol, cholecalciferol, dihydroergocalciferol, dihydrotachysterol, tocopherol, tocotrienol, tocopherol hemisuccinate, or tocopherol hemiglutarate. Further, Applicants argue that the claims, as amended, define the sterol residue and the liposoluble vitamin residue by reference to individual species, as suggested by the Office such that a common structural feature of a hydrophobic structure, shared by each of the moieties for R3a and R3b, would reasonably be expected to share a common use that enables the formation of an 0/W emulsion of a compound of formula (1). Accordingly, the claims, as amended, do not include an improper Markush group,

Applicant’s arguments have been fully considered but they are not persuasive, because, as stated in the above rejection, the Examiner would consider a claim proper, which clearly 3a and R3b Markush structural moieties and sets forth a scope of compounds which share a common utility and are structurally consistent with the examples of the Specification, such that a common utility would reasonably be expected for all the members of the Markush of formula (1), as claimed in the Claim Set filed 7/30/2021. However, Specification at [0055] shows compounds of formula (1) that are compounds of the following B-2, B-2-2, B-2-3, B-2-4, B-2-5, TS-C4E, TS-CSP, TS-P2Cl, TS-P3Cl, TS-P4Cl, TS-P4C2, TS-P4C3, TS-P4C4, TG-C3M, TSamide-C3M, TS-PZ4C2, O-C3M, L-PZ4C2. All of these compounds of formula (1) have chemical structures wherein R3a and R3b are identical (i.e., R3a = R3b):
For example in Table 1 [0056]: compounds B-2; B-2-4; and, B-2-5, shown below, wherein R3a = R3b:

    PNG
    media_image1.png
    225
    691
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    188
    580
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    213
    689
    media_image3.png
    Greyscale

However, Instant ≠Specification fails to provide compounds of formula (1) wherein R3a and R3b are not identical (i.e., R3a ≠ R3b).
Therefore, the scope of claimed compounds, wherein R3a and R3b are each independently a sterol residue, a liposoluble vitamin residue or an aliphatic hydrocarbon group having 12-23 carbon atoms, is improper because the claimed compounds of formula (1) are not structurally consistent with the examples of the Specification. Accordingly, Applicant’s argument that claimed compounds would reasonably be expected to share a common use that enables the formation of an O/W emulsion is without 
Applicant is reminded that Attorney argument does not replace evidence where evidence is necessary. See MPEP 2145 I: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716,718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-3, 5, 7-9, 12, 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tange et al (20140335157) {Tange] in view of Wooster et al (US20100305218) [Wooster], Nicolosi et al (US 20080274195) [Nicolosi] and Teng et al (US 20030040497) [Teng]. The rejection is repeated below.
Regarding claims 1-3, 5, 7-9, 12, 13 and 15,
Tange teaches an O/W emulsion comprising compounds of formula (1) as shown below:

    PNG
    media_image4.png
    339
    649
    media_image4.png
    Greyscale

and, [6] The compound of any of [1] to [4], wherein R3a and R3b are each independently an aliphatic hydrocarbon group having 12-22 carbon atoms ([0020]; [0114]; See entire document).
	Tange teaches that the O/W emulsion further comprises a phospholipid, cholesterol, and a PEG lipid [0115].
	Tange teaches that the O/W emulsion form encapsulating a drug [0127].
Tange teaches that the O/W emulsion form as a carrier for delivering a drug into a cell, comprising contacting the O/W emulsion form, which encapsulates the drug with the cell of a living organism so that it will be delivered to the target cell ([0020- 0140]; See entire document).

However, Wooster, Nicolosi and Teng, as a whole, cure the deficiency. 
	Wooster teaches that when an O/W emulsion has a particle size of less than 100 nm, the emulsion has the added benefit of becoming translucent or even transparent. The formation of very small (sub 100 nm) emulsions has the added benefit of increasing the relative amount of interfacial area considerably [0007]. Further, Wooster teaches O/W emulsion comprising oil droplets that are ultra small having a diameter of 100 nm or less, preferably 80 nm or less, more preferably 75 nm or less, most preferably 60 nm or less [0038]. Furthermore, Wooster teaches that an increase in the relative amount of interfacial area can lead to a greater ability to dissolve/disperse poorly soluble active components at the interface. Furthermore, an increase in the relative amount of interfacial area can lead to a faster rate of digestion by lipolysis compared to conventional oil-in-water emulsions. A faster rate of lipolysis can lead to a more rapid release of the emulsified active ingredient ([0007]; see entire document). Furthermore, Wooster teaches preparation of O/W emulsions comprising mixing aqueous bufferd saline solution (i.e., salt solution), a co-solvent, e.g., ethanol (alcohol), pH 
	Nicolosi teaches that emulsions as a delivery system directed to pharmaceuticals comprising particle diameters in the range from 10-110 nanometer improves pharmacokinetic parameters, stability and bioavailability wherein the bioavailability is improved following oral, transdermal, intravenous, intraperitoneal, intramuscular or subcutaneous delivery ([0019-0026]; [0059-0060]; [0087]; [0097]; See entire document).
Teng teaches O/W emulsion for the delivery of nucleic acids and bile acids, fwherein the bile acid is ursodeoxycholic acid (Abstract; [0035]; [0119]; [0129]; See entire document). Teng teaches that the bile acid also functions as a penetration enhancer to facilitate the uptake and bioavailability of drugs [0035]. Specification, page 38, paragraph [0105], lists ursodeoxycholic acid as hardly water soluble drug.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the O/W emulsion as taught Tange having a volume median diameter of less than 100 nm, most preferably 60 nm or less, in view of 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Tange, Wooster, Nicolosi and Teng, as a whole.

Response to Arguments
Applicants argue that a person of ordinary skill in the art would recognize that drugs having a water/octanol distribution coefficient LogPow of not less than 5 are difficult to emulsify. Applicants discovered that an O/W type emulsion, having a volume median diameter of not more than 100 nm, encapsulating a drug having a LogPow of not less than 5, can be obtained by one-step emulsification of a mixture containing a compound represented by the formula (1) and the drug (e.g., by stirring with a vortex mixer) without using a conventional emulsifier such as, for example, Tween 80 or polysorbate 80. Example 1, Experimental Example 4, and Example 5 of the present application. Applicants have discovered that the claimed O/W type emulsion can be prepared by a simple one-step emulsification without using conventional emulsifiers, despite the difficulty in emulsifying drugs having a LogPow of not less than 5.
In contrast, Wooster utilizes a two-step emulsification using Tween 80 as an emulsifier to prepare a fine emulsion (See Example 1). Similarly, Nicolosi utilizes a two-step emulsification using polysorbate 80 as an emulsifier to prepare a fine emulsion (See Example 1). Thus, the desirable properties of the presently claimed O/W type emulsion can be easily prepared by a simple one-step emulsification without using conventional emulsifiers, would not have been expected by a person of ordinary skill in the art upon reviewing the combined disclosures of Tange, Wooster, Nicolosi and Teng. Rather, a person of ordinary skill in the art, upon reviewing the disclosures of Tange, Wooster, Nicolosi and Teng would have expected that emulsifying a drug having a LogPow of not less than 5 would require a two-step emulsification using conventional emulsifiers.

Applicant’s arguments have been fully considered but they are not persuasive, because Instant Claims recite the transitional term ‘comprising’, so that the scope of the claimed invention is open-ended and does not exclude additional, unrecited elements, e.g., emulsifiers, or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Moreover, Applicants arguments that the cited prior art comprises additional steps is not persuasive, because Instant Claims are directed to product claims, whereas Applicants arguments are directed to a Product-by-Process claim interpretation. Notably, Product-by-Process product itself. For the record, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985). 
Once more, Applicant’s arguments have been fully considered but they are not persuasive, because a LogPow of not less than 4.76 as taught by Teng would make obvious a LogPow of not less than 5. A prima facie case of obviousness exists where the claimed ranges are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05. Notably, Applicants are claiming a whole number such that similarly the value of 4.76 would round off to 5, which is identical to that claimed. Moreover, a value of LogPow of not less than 5, as claimed, does not have an uncertainty value, so one of ordinary skill in the art would not know the range encompassed by the single value of 5. The office does not have the equipment to test materails, so it is up to 

Conclusions
No Claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626